Citation Nr: 1523907	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to VA home loan benefits, to include the threshold issue of whether new and material evidence has been submitted to reopen the determination as to whether the Appellant's character of discharge constitutes a bar to the award of VA benefits.

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Appellant had an initial period of active duty from December 1978 to October 1982, and he was discharged under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 administration decision issued by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a June 2010 administration decision issued by the Winston-Salem, North Carolina, Home Loan Eligibility Center. 

The matter on appeal, formerly characterized as two distinct claims, has been rephrased as a single issue to more accurately reflect the benefit sought and the legal issues involved.

In June 2014, the Board remanded this case for further development.  As the requested development was not completed, the case is again REMANDED to the Atlanta RO.


REMAND

As the record fails to reflect that the RO has undertaken any of the development requested by the Board in June 2014, the case must be returned until this development is completed to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Appellant's complete service personnel and treatment records.  Document all attempts to obtain these records, and if they are deemed unavailable, so inform the Appellant.

2.  If the records are obtained, provide the Appellant with a copy of them, per his request when submitting his substantive appeal in December 2010.

3.  Then, readjudicate the issue of entitlement to VA home loan benefits, to include the threshold issue of whether new and material evidence has been submitted to reopen the determination as to whether the Appellant's character of discharge constitutes a bar to the award of VA benefits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



